Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In the documents filed on 08/13/2021: 
Claim(s) 1, 3, 9 and 16 (and by extension its/their dependents) have been amended. 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 7 depends on claim 5 and comes after claim(s) 6 which depends on claim 1 (claim 7 should come before claim(s) 6 because of its dependency on claim 5 (claim 7 should come immediately after claim 5).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant’s arguments filed 08/13/2021 traversing the previous objection to claim 20 as being a substantial duplicate is persuasive and the previous objection has been withdrawn.
With respect to the 102 rejection applicant applicant’s argued: 
Nothing in this or any portion of Hong teaches or suggests, among other things, "estimating, using a bicycle model modified using a nonlinear tire model, a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed," as recited in claim 1.

It is noted that the feature of “a bicycle model modified using a nonlinear tire model” is a new feature not previously presented and thus applicants arguments drawn to this feature are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the limitations of “a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed" it is unclear if applicant is challenging these features specifically or if they are merely included as part of the larger limitation including the newly amended subject matter above. To the extent that applicant is challenging these features, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085).

With respect to claim 1 Hong teaches a method of controlling an electric power steering system, the method comprising:
determining that one or more hand wheel torque sensors (Hong Abstract, Fig. 2 ¶[10]) of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
in response, generating an assist torque command (Hong Fig. 1 elements s106, ¶[38]), the generating comprises:
estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and

Although Hong does teach estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49]) Hong does not explicitly teach wherein the bicycle model is modified using a nonlinear tire model.
Bobier-Tiu teaches controlling an electric power steering system wherein a bicycle model is modified using a nonlinear tire model (Bobier-Tiu ¶[158]).
Thus as shown above Hong teaches a base invention of controlling an electric power steering system with a bicycle model and Bobier-Tiu teaches wherein a bicycle model is modified using a nonlinear tire model. These two references are analogous to one another because both references are drawn to controlling a power steering system of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Bobier-Tiu because the teaching of wherein a bicycle model is modified using a nonlinear tire model taught by Bobier-Tiu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric power steering system with a bicycle model taught by Hong because vehicle stability characteristics are well captured by a bicycle model with a nonlinear lateral brush tire model and provides straight-forward visualization of the vehicle dynamics which in turn allows an engineer to quickly determine a safe operating region for the vehicle and design a control scheme that works hand-in-hand with the open loop dynamics (See 

With respect to claim 9 Hong teaches an electric power steering system comprising:
one or more hand wheel torque sensors (Hong Abstract, Fig. 2 ¶[10]);
a motor (Hong Fig. 5, ¶[12]); and
a controller that generates an assist torque command for generating assist torque using the motor (Hong Fig. 5, “calculate motor control current” ¶[12]), generating the assist torque command comprises:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]);
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 

Bobier-Tiu teaches controlling an electric power steering system wherein a bicycle model is modified using a nonlinear tire model (Bobier-Tiu ¶[158]).
Thus as shown above Hong teaches a base invention of controlling an electric power steering system with a bicycle model and Bobier-Tiu teaches wherein a bicycle model is modified using a nonlinear tire model. These two references are analogous to one another because both references are drawn to controlling a power steering system of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Bobier-Tiu because the teaching of wherein a bicycle model is modified using a nonlinear tire model taught by Bobier-Tiu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric power steering system with a bicycle model taught by Hong because vehicle stability characteristics are well captured by a bicycle model with a nonlinear lateral brush tire model and provides straight-forward visualization of the vehicle dynamics which in turn allows an engineer to quickly determine a safe operating region for the vehicle and design a control scheme that works hand-in-hand with the open loop dynamics (See teachings of Bobier-Tiu ¶[158] for evidence of this) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 16 Hong teaches a computer program product comprising a memory device that has one or more computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause the processor to perform a method for generating an assist torque command, the method comprising:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]);
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 
Although Hong does teach estimating using a bicycle model (Hong Fig. 3, ¶[45, 50]) a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49]) Hong does not explicitly teach wherein the bicycle model is modified using a nonlinear tire model.

Thus as shown above Hong teaches a base invention of controlling an electric power steering system with a bicycle model and Bobier-Tiu teaches wherein a bicycle model is modified using a nonlinear tire model. These two references are analogous to one another because both references are drawn to controlling a power steering system of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Bobier-Tiu because the teaching of wherein a bicycle model is modified using a nonlinear tire model taught by Bobier-Tiu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling an electric power steering system with a bicycle model taught by Hong because vehicle stability characteristics are well captured by a bicycle model with a nonlinear lateral brush tire model and provides straight-forward visualization of the vehicle dynamics which in turn allows an engineer to quickly determine a safe operating region for the vehicle and design a control scheme that works hand-in-hand with the open loop dynamics (See teachings of Bobier-Tiu ¶[158] for evidence of this) and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 2-3, 5, 10, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and further in view of Kim (US 2019/0185053).

With respect to claims 2, 10, and 17 Hong teaches a method, wherein generating the assist torque command further comprises:
computing a front axle lateral force using the front slip angle (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]);
Hong does not explicitly disclose pneumatic trail values. It is noted that a “pneumatic trail value” is a representation of the movement of tires when acted upon by a side slip. Although it would appear necessary for Hong to use this value in order to model tire behavior, assuming arguendo and it does not applicant has been provided with Wuthishuwong which explicitly teaches the feature.
Kim teaches a power steering method including converting the front axle lateral force to the rack force using a pneumatic trail value (Kim Claims 10 and 12 ¶[88]]). 
Thus as shown above Hong teaches a base invention of a power steering system and Kim teaches converting the front axle lateral force to the rack force using a pneumatic trail value. These two references are analogous to one another because both systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Kim because the teaching of converting the front axle lateral force to the rack force using a pneumatic trail value taught by Kim was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to consider the pneumatic trail value and therefore more 

With respect to claim 3 Hong as modified in claim 1 teaches a method, wherein the front axle lateral force is computed using the bicycle model (Hong Fig. 3, ¶[45, 50]). 

With respect to claims 5, 12 and 18 Hong as modified in claims 2, 10, and 17, teaches a method, wherein converting the front axle lateral force to the rack force comprises: 
estimating the pneumatic trail using the front slip angle and a surface friction coefficient (Kim ¶[88-89]]); and 
computing a multiplication of the front axle lateral force and the pneumatic trail (Kim Claims 10 and 12 ¶[88]]). 

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and Kim (US 2019/0185053) and further in view of Giovanardi (US 2019/0126711).

With respect to claims 4 and 11, Hong as modified in claims 2 and 10 does not appear to teach a method wherein estimating the front axle lateral force further comprises computing a tire lag based on the motor angle and the vehicle speed. 
Giovanardi teaches a method wherein estimating the front axle lateral force further comprises computing a tire lag based on the motor angle and the vehicle speed (Giovanardi 
Thus as shown above Hong teaches a base invention of a power steering system and Giovanardi teaches using tire lag when controlling power steering. These two references are analogous to one another because both systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Giovanardi because the teaching of using tire lag when controlling power steering taught by Giovanardi was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for tire lag when controlling power steering and thus reducing the chance of errors due to lag and making the system more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and further in view of Wuthishuwong (US 2019/0185053).

With respect to claim, 6, 13, and 19, Hong teaches, wherein generating the assist torque command further comprises: generating an assist torque command corresponding to the amount of assist torque (Hong Fig. 1 elements s106, ¶[38]); 

Wuthishuwong teaches scaling the assist torque using a lateral acceleration error (Wuthishuwong ¶[54, 138] note: lateral acceleration and lateral force are directly related to one another via Force = Mass * Acceleration). 
Thus as shown above Hong teaches a base invention of a power steering system and Wuthishuwong teaches scaling the assist torque using a lateral acceleration error. These two references are analogous to one another because both systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Wuthishuwong because the teaching of scaling the assist torque using a lateral acceleration error taught by Wuthishuwong was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for lateral acceleration error while controlling the system and therefore  avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and Kim (US 2019/0185053) and further in view of Ramanujam (US 2017/0232998).


Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 50, 53-56])
Thus as shown above Hong teaches a base invention of a power steering system and Ramanujam teaches scaling the assist torque using a yaw rate error. These two references are analogous to one another because systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Ramanujam because the teaching of scaling the assist torque using a yaw rate error taught by Ramanujam was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for yaw rate error while controlling the system and therefore avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085) and further in view of Ramanujam (US 2017/0232998).


Hong does not clearly teach scaling the assist torque using a yaw rate error. 
Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 50, 53-56])
Thus as shown above Hong teaches a base invention of a power steering system and Ramanujam teaches scaling the assist torque using a yaw rate error. These two references are analogous to one another because systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Ramanujam because the teaching of scaling the assist torque using a yaw rate error taught by Ramanujam was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for yaw rate error while controlling the system and therefore avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Bobier-Tiu (US 2020/0216085), Wuthishuwong (US 2019/0185053), and further in view of Ramanujam (US 2017/0232998).

With respect to claim 14 Hong does not clearly teach scaling the assist torque using a yaw rate error. 
Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 50, 53-56])
Thus as shown above Hong teaches a base invention of a power steering system and Ramanujam teaches scaling the assist torque using a yaw rate error. These two references are analogous to one another because systems are drawn to controlling steering dynamics. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the teachings of Ramanujam because the teaching of scaling the assist torque using a yaw rate error taught by Ramanujam was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a power steering system taught by Hong to yield the advantage of allowing the system to account for yaw rate error while controlling the system and therefore avoiding issues that arise due to said errors and thus making the system safer and more accurate and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665